NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                  CHRISTOPHER PAUL ARTER, Appellant.

                              No. 1 CA-CR 15-0767
                                FILED 8-16-2016


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201300968
                 The Honorable Steven F. Conn, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Harriette P. Levitt, PLLC, Tucson
By Harriette P. Levitt
Counsel for Appellant
                             STATE v. ARTER
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Randall M. Howe joined.


G O U L D, Judge:

¶1            Christopher Arter (“Defendant”) appeals from the revocation
of his probation and resulting prison sentence. Defendant’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), advising this Court that after a search of the
entire appellate record, no arguable ground exists for reversal. Defendant
was given the opportunity to file a supplemental brief in propria persona, but
has not done so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2016).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3            In November 2013, Defendant pleaded guilty to one count of
forgery, a class four felony. In December 2013, he was sentenced to a
probation term of four years. As a condition of his probation, Defendant
agreed to obey all laws. In May 2014, Defendant’s probation officer filed a
petition to revoke his probation, alleging that he had violated the terms of



1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).




                                      2
                            STATE v. ARTER
                           Decision of the Court

his probation by committing six new felony offenses, including possession
of narcotics and dangerous drugs for sale, possession of drug
paraphernalia, and possession of a forged instrument.3

¶4            Defendant was initially found incompetent to stand trial, but
was later found to be competent after completing a competency restoration
program.

¶5              In June 2015, the court held a contested probation revocation
hearing. At the hearing, a Phoenix Police detective testified that in May
2014, he and another detective observed Defendant and a female driver
leaving a known drug house and pulled them over for a traffic infraction.
The detectives arrested Defendant after observing him attempt to hide
some illegal drugs. The detectives subsequently found methamphetamine,
a pill bottle, small baggies, hydrocodone and carisoprodol pills, a syringe,
and counterfeit money in Defendant’s possession. When police questioned
Defendant, he admitted the drugs were his, and that he had purchased the
drugs with the intent to resell them.

¶6           The court found by a preponderance of the evidence that
Defendant had violated the conditions of his probation by possessing
methamphetamine, possessing narcotics and dangerous drugs for sale, and
possessing drug paraphernalia.

¶7            In October 2015, the court revoked Defendant’s probation and
sentenced him to a mitigated prison term of 1.75 years with 588 days’ of
pre-incarceration credit. Defendant filed a timely notice of appeal and this
court has jurisdiction.

                                Discussion

¶8           We review Defendant’s probation revocation for fundamental
error. State v. Gendron, 168 Ariz. 153, 155 (1991). We have read and
considered the brief, carefully searched the entire record for error and
found none. See Clark, 196 Ariz. at 541, ¶ 49. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure
and substantial evidence supported the court’s determination that
Defendant violated his probation. Defendant was present and represented
by counsel at all critical stages of the proceedings. At disposition,


3     Defendant was arrested and indicted for these six new felonies in
Mohave Superior Court Case No. CR2014-00655.                Defendant was
subsequently found guilty of these charge after a jury trial.


                                     3
                            STATE v. ARTER
                           Decision of the Court

Defendant and his counsel were given an opportunity to speak and the
court imposed a legal sentence.

                                  Conclusion

¶9             For the foregoing reasons, we affirm the court’s revocation of
Defendant’s probation and resulting prison sentence. Counsel’s obligations
pertaining to Defendant’s representation in this appeal have ended.
Counsel need do nothing more than inform Defendant of the status of the
appeal and his future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Defendant shall have
thirty days from the date of this decision to proceed, if he so desires, with
an in propria persona motion for reconsideration or petition for review.




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                         4